Name: Council Regulation (EEC) No 2813/79 of 10 December 1979 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 79 Official Journal of the European Communities No L 320/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2813/79 of 10 December 1979 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1980 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular Article 9 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 100/76 provides that guide prices shall be fixed for each of the products listed in Annex I (A) and (C) to that Regulation at a level which will help to stabilize market prices without leading to the formation of structural surpluses within the Community ; Whereas the guide prices for the said products were fixed for the 1979 fishing year by Regulation (EEC) No 2904/78 (3 ) ; Whereas the application of the abovementioned criteria defined in Article 9 of Regulation (EEC) No 100/76 involves, for the 1980 fishing year for some products an increase, and for other products a decrease in prices by comparison with those valid for the current fishing year ; whereas, in the absence of complete information concerning price trends for each fishery product with given commercial specifica ­ tions, consideration should be given to the relation ­ ship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices now current, HAS ADOPTED THIS REGULATION : Article 1 The guide prices applicable until 31 December 1980 for the products listed in Annex I (A) and (C) to Regu ­ lation (EEC) No 100/76 and the products to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY (') OJ No L 20 , 28 . 1 . 1976 , p . 1 . ( : ) OJ No L 347 , 12 . 12 . 1978 , p . 1 . (&gt;) OJ No L 347 , 12 . 12 . 1978 , p . 2 . No L 320/2 Official Journal of the European Communities 15. 12. 79 ANNEX Commercial specifications (*) Species Guide price(ECU/tonne)Freshness category Size Presentation Extra, A Whole fish1 . Herrings 2 . Sardines (Clupea pichardus Walbaum) : (a) Atlantic (b) Mediterranean 3 . Redfish (Sebastes marinus) 4. Cod Extra Extra Whole fish Whole fish 313 511 370 629 756 449 581 585 267 475 A A or A A or A A or A A or A Extra or A Extra A 1 2 2 2 2 3 2 3 ' 2 3 2 3 1 2 2 2 3 2 1 Whole fish Gutted fish with head I Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Whole fish Whole fish Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Simply boiled in water 5 . Saithe 6 . Haddock 7. Whiting 8 . Mackerel 9 . Anchovies 10 . Plaice 11 . Hake 12 . Shrimps of the genus Crangon spp From 1 January to 31 March 1980 : 708 From 1 April to 31 December 1980 : 774 1 689 or A A A 1 246 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 100/76 .